[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR REARGUMENT AND RECONSIDERATION OF THE COURT'S DECISION ON CHOICE OF LAW DATED MARCH 17, 1993
This court by Memorandum of Decision dated March 2, 1993 decided that New York law was the appropriate choice of law to be employed in this litigation.
By motion for reconsideration dated March 17, 1993, the plaintiff has asked the court to reconsider its conclusions as to that choice.
The court also heard extensive oral argument in support of this motion on April 30, 1993. The court has carefully evaluated plaintiff's argument. It is the conclusion of the court that plaintiff has offered the court nothing new in fact or law which would change the court's initial opinion as articulated in its memorandum of March 2, 1993.
The motion for reconsideration is therefore, denied.
Freed, J. CT Page 10246